Citation Nr: 9923637	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands.

2.  A determination of the propriety of the initial 
noncompensable disability rating assigned to the veteran's 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for arthritis of the hands, and granted his claim 
for service connection for hemorrhoids, and assigned a 
noncompensable (zero percent) disability evaluation thereto.  
The veteran filed a timely appeal to these determinations.

The Board notes that in his Notice of Disagreement, received 
by VA in April 1997, the veteran also expressed disagreement 
with "the VA's rating decision which denied entitlement to 
arthritis of the...right wrist."  However, a thorough review 
of the veteran's claims file fails to reveal any RO rating 
decision, or other rating action, which denied such a claim.  
The Board thus construes this statement as a claim for 
service connection for arthritis of the right wrist.  As this 
issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.

In addition, the veteran requested a personal hearing before 
a Member of the Board sitting at the RO in Cleveland, Ohio, 
and such a hearing was scheduled according to a March 1999 
notification letter.  A hearing date was set for April 15, 
1999, and the veteran was so notified.  According to a 
notation on the hearing notification letter, the veteran did 
not appear for the scheduled hearing.  Given that no request 
for a postponement, showing of good cause for failure to 
appear, or proper request for a new hearing is of record, 
appellate review of the case may now proceed as though the 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not submitted competent evidence that his 
current arthritis of the hands is related to service.

3.  The veteran's hemorrhoid disorder is currently manifested 
by normal medical findings, with complaints of periodic 
flare-ups involving an enlarged hemorrhoid, pain, and 
bleeding.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
of both hands is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.115, 
Diagnostic Code 7336 (1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of Both Hands

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998) (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection for arthritis of both hands includes his service 
medical records, which are negative for evidence of any 
reported complaint or diagnosis of, or treatment for, 
arthritis of the hands.

Relevant post-service evidence includes the report of a VA 
examination conducted in September 1996.  At that time, in 
the section entitled "Medical History," the examiner noted 
that "[the veteran] has been diagnosed evidently on blood 
studies to have rheumatoid arthritis."  Physical examination 
of the hands showed no swelling, deformity, or "sequelae of 
arthritis."  X-rays revealed "no evidence of bone or joint 
pathology," and the impression was of normal hands.  The 
examiner diagnosed rheumatoid arthritis of the hands.

In June 1997, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that he first 
experienced symptoms of stiffness in the hands sometime in 
the mid 1970s while in service, but was never diagnosed with 
arthritis of the hands while in service.  He stated that 
subsequent to service he was treated for such symptoms again 
in July 1995 in Alpena, Michigan and in September 1995 at 
Metro Hospital in Cleveland, Ohio, but did not receive a 
diagnosis of arthritis of the hands on either occasion.  He 
stated that the first time he was diagnosed with arthritis of 
the hands was in February or March 1996, by a VA physician at 
the Wade Park VA Medical Center (VAMC).  

The RO thus requested that the veteran either submit 
treatment records from the facility in Alpena, Michigan where 
he was reportedly treated in 1995, or complete and return a 
VA Form 21-4142 authorizing VA to obtain them directly.  The 
RO notified the veteran that if they did not hear from him 
within 60 days on the matter, they would assume that he did 
not want the material considered and would proceed with the 
appeal.  To date, it does not appear that any response from 
the veteran was has been received.

However, the RO was able to request and obtain records from 
MetroHealth Medical Center and the Wade Park VAMC.  The 
records from MetroHealth Medical Center, dated from August 
1995 to October 1996, indicate extensive treatment for a 
right wrist injury incurred at work in August 1995, but only 
referenced the veteran's hands in a single treatment record 
dated in January 1996.  At that time, the veteran complained 
that he experienced right hand pain during his wrist therapy, 
and was still experiencing right hand pain and swelling 
several days later.  At the time of examination, the veteran 
stated that he was unable to make a full fist and that his 
hand felt swollen.  On examination, there was no evidence of 
any swelling, and the veteran was able to make a full fist.  
His grip strength was excellent.  The examiner did not render 
a diagnosis, and stated that he did not have a reasonable 
explanation for the migratory nature of the veteran's right 
wrist symptoms.

The VA outpatient treatment notes from the Wade Park VAMC, 
dated from February 1996 to October 1997, indicate multiple 
diagnoses of arthritis of the hands, described alternately as 
polyarthritis, polyarticular arthritis, and rheumatoid 
arthritis.  However, the etiology of this arthritis was not 
discussed, and the examiner did not relate it back to the 
veteran's period of military service.

A review of the record thus reveals no evidence that the 
veteran was diagnosed with arthritis of the hands in service 
or within the one-year presumptive period following service.  
The first evidence of arthritis is found in the VA outpatient 
treatment notes from the Wade Park VAMC, which recorded 
multiple diagnoses of arthritis of the hands, variously 
described, beginning in February 1996.  However, none of 
these records, or the September 1996 VA examination report, 
linked the veteran's arthritis of the hands to his period of 
military service.

The Board acknowledges the veteran's contention, as set forth 
during his June 1997 RO hearing, that his current arthritis 
was first manifested by stiffness in the hands while in 
service in the mid-1970s.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran has not been shown to be 
a medical expert, he is not qualified to express an opinion 
regarding any medical causation of his arthritis.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court held that an appellant does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current arthritis of 
the hands is related to his symptoms of hand stiffness while 
in the military in the mid-1970s cannot be accepted as 
competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for arthritis of both hands, and the claim must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veteran's claim.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for arthritis of both hands.  As noted above, the 
records referenced by the veteran during his RO hearing have 
all been procured or, in the case of the Alpena, Michigan 
records, could not be requested by the RO due to his failure 
to provide a medical record release form.  Accordingly, there 
is no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Propriety of the Initial Rating Assigned for Hemorrhoids

The veteran has also claimed entitlement to a compensable 
rating for his service-connected hemorrhoids.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in December 1996.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, No. 96-947, slip op. at 21 (U.S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, slip op. at 19-21, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").  
This obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the veteran's claim includes the report 
of a VA examination conducted in September 1996.  At that 
time, the veteran reported that he had not had any surgery 
for his hemorrhoids, but did experience periodic flare-ups 
with bleeding and associated pain and itching.  He stated 
that his most recent flare-up was 2 months earlier.  Physical 
examination revealed no skin tags.  The perianal area was 
healthy.  There was slight discomfort, but no tenderness was 
elicited.  No hemorrhoids were felt, and there was no 
bleeding.  The examiner diagnosed hemorrhoids, not evident on 
this examination.

At the time of the veteran's June 1997 RO hearing, he stated 
that he experienced flare-ups of his hemorrhoid disorder 
lasting anywhere from 2 days to a week.  During these flare-
ups, he would experience bleeding and itching due to an 
enlarged hemorrhoid, which he treated with Preparation H 
medication and soaking in a tub.  He further stated that his 
most recent flare-up had occurred in April 1997, 
approximately 2 months before the hearing.  He also stated 
that he had not been treated for his hemorrhoids since his 
discharge from service.

The veteran's hemorrhoids have been diagnosed as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.115, Diagnostic Code 7336.  Pursuant to this 
code, a zero percent rating is warranted for mild or moderate 
internal or external hemorrhoids.  A 10 percent rating is 
warranted if such hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
such hemorrhoids are accompanied by persistent bleeding and 
secondary anemia, or with fissures.

A review of the evidence described above reveals that at the 
time of the September 1996 VA examination, all findings were 
completely normal, with no evidence of any hemorrhoids or 
other abnormality.  The Board has considered the veteran's 
testimony, which the Board finds credible, that he 
experiences flare-ups approximately every 2 months, at which 
time he experiences an enlarged, bleeding, painful 
hemorrhoid, which is successfully treated with several days' 
use of medication and warm baths.  The Board finds that this 
symptomatology corresponds, at best, to a moderate level of 
severity, which corresponds to a noncompensable rating under 
DC 7336.  Although it appears that the hemorrhoid does become 
enlarged during flare-ups, there is no evidence that it is 
either thrombotic or irreducible.  Furthermore, considering 
the length of times between flare-ups, the Board finds that 
the disorder does not evidence "frequent recurrences."  
Thus, an increased rating to 10 percent is not warranted by 
the evidence.  

Furthermore, as hemorrhoids are a disability for which a 
specific diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to another diagnostic code section is 
not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more than the noncompensable evaluation 
which is currently assigned.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's hemorrhoids.  The Board would point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).













ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the hands is denied.

The noncompensable rating initially assigned to the veteran's 
hemorrhoids was proper, and thus a compensable rating is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

